Exhibit 10.1

CREDIT AGREEMENT

This Credit Agreement (“Agreement”) dated as of December 22, 2009, is between
BANK OF AMERICA, N.A., a national banking association (the “Bank”), and
NAUTILUS, INC., a Washington corporation (the “Borrower”).

1. THE LETTER OF CREDIT FACILITY

1.1. Letters of Credit.

(a) At the request of the Borrower, between the date of this Agreement and
December 31, 2010 (the “Expiration Date”), the Bank will issue standby letters
of credit with a maximum maturity not to extend more than 365 days beyond the
Expiration Date. The standby letters of credit may include a provision providing
that the maturity date will be automatically extended each year for an
additional year unless the Bank gives written notice to the contrary.

(b) The following letters of credit are outstanding from the Bank for the
account of the Borrower:

 

Letter of Credit Number

   Amount
(as of 12/16/09)

3091005

   $ 200,000.00

3098014

     CHF 130,000.00

3069877

   $ 519,522.51

3069876

   $ 1,700,000.00

3098150

   $ 1,500,000.00

3097427

     EUR 250,000.00

As of the date of this Agreement, these letters of credit shall be deemed to be
outstanding under this Agreement, and shall be subject to all the terms and
conditions stated in this Agreement.

1.2. Amount. The amount of the letters of credit outstanding at any one time
(including the drawn and unreimbursed amounts of the letters of credit),
hereafter referred to as the “Letter of Credit Exposure,” may not exceed
$6,000,000. This Letter of Credit Facility is subject to a collateral margin
provision as follows: The Borrower must maintain cash collateral pursuant to
Article 3 below equal to at least 105% of the sum of Letter of Credit Exposure
plus the Ancillary Credit Exposure, as defined below. If the cash collateral is
at any time less than 105% of the Letter of Credit Exposure plus the Ancillary
Credit Exposure, the Borrower promptly upon demand by the Bank must deposit into
the collateral account described in Article 3 below additional cash to at least
meet the 105% requirement, and failure to do so shall be an event of default
under this Agreement. Further, if issuing a new letter of credit will cause the
cash collateral to be less than 105% of the sum of Letter of Credit Exposure
plus the Ancillary Credit Exposure, the Bank may refuse to issue such letter of
credit unless the Borrower deposits additional cash in the amount required to
cause the cash collateral to at least meet the 105% requirement (after giving
effect to such new letter of credit) prior to the date such letter of credit is
to be issued. “Ancillary Credit Exposure” means the purchase card credit limit
of $125,000, plus automated clearing house exposure of $150,000.

1.3. Other Terms. The Borrower agrees:

(a) If there is a default continuing under this Agreement, upon the Bank’s
request therefor, to immediately prepay and make the Bank whole for any
outstanding letters of credit,



--------------------------------------------------------------------------------

which prepayment may be made by permitting the Bank to debit the cash collateral
account referred to in Article 3.

(b) The issuance of any letter of credit and any amendment to a letter of credit
is subject to laws, regulations or orders governing the Bank must be in form and
content reasonably satisfactory to the Bank and in favor of a beneficiary
reasonably acceptable to the Bank.

(c) To sign the Bank’s form Application and Agreement for Standby Letter of
Credit.

(d) To pay any issuance and/or other fees that the Bank notifies the Borrower
will be charged for issuing and processing letters of credit for the Borrower.

(e) To pay the Bank a non-refundable fee equal to 2.00% per annum of the
outstanding undrawn amount of each standby letter of credit, payable quarterly
in arrears, calculated on the basis of the face amount outstanding on the day
the fee is calculated.

2. FEES AND EXPENSES

2.1. Waiver Fee. If the Bank, at its discretion, agrees to waive or amend any
terms of this Agreement, the Borrower will, at the Bank’s option, pay the Bank a
fee for each waiver or amendment in an amount advised by the Bank at the time
the Borrower requests the waiver or amendment. Nothing in this paragraph shall
imply that the Bank is obligated to agree to any waiver or amendment requested
by the Borrower. The Bank may impose additional requirements as a condition to
any waiver or amendment.

2.2. Expenses. The Borrower agrees to immediately repay the Bank for reasonable
out-of-pocket expenses that include, but are not limited to, filing, recording
and search fees, and documentation fees.

2.3. Reimbursement Costs. The Borrower agrees to reimburse the Bank for any
expenses it incurs in the preparation of this Agreement and any agreement or
instrument required by this Agreement. Expenses include, but are not limited to,
reasonable out-of-pocket attorneys’ fees.

3. COLLATERAL

The Borrower’s obligations to the Bank under this Agreement will be secured by
one or more Bank of America deposit accounts (together, the “Cash Collateral
Account”) in an aggregate amount not less than 105% of the sum of the Letter of
Credit Exposure plus the Ancillary Credit Exposure. The collateral is further
defined in a security agreement executed by the Borrower. In addition, all
personal property collateral securing this Agreement shall also secure all other
present and future obligations of the Borrower to the Bank, including but not
limited to all obligations of the Borrower to the Bank of every kind, whether
direct or contingent, and whether arising out of loans, deposit services,
treasury management services, credit card services, derivative transactions, and
all other services and products provided to the Borrower by the Bank or its
affiliates, and all fees, costs, expenses, and indemnifications due to the Bank.
All personal property collateral securing any other present or future
obligations of the Borrower to the Bank shall also secure this Agreement.

4. DISBURSEMENTS, PAYMENTS AND COSTS

4.1. Telephone and Telefax Authorization.

(a) The Bank may honor telephone or telefax requests for the issuance of letters
of

credit given, or purported to be given, by any one of the Authorized
Individuals.

(b) The Borrower will indemnify and hold the Bank harmless from all liability,
loss, and costs in connection with any act resulting from telephone or telefax
instructions the Bank reasonably believes are made by any Authorized Individual.
This paragraph will survive this Agreement’s termination, and will benefit the
Bank and its officers, employees, and agents.

 

2



--------------------------------------------------------------------------------

4.2. Banking Days. Unless otherwise provided in this Agreement, a banking day is
a day other than a Saturday, Sunday or other day on which commercial banks are
authorized to close, or are in fact closed, in the state where the Bank’s
lending office is located. All payments and disbursements that would be due on a
day that is not a banking day will be due on the next banking day. All payments
received on a day that is not a banking day will be applied to the Letter of
Credit Facility on the next banking day.

4.3. Interest Calculation. Except as otherwise stated in this Agreement, all
interest and fees, if any, will be computed on the basis of a 365-day year and
the actual number of days elapsed. Installments of principal that are not paid
when due under this Agreement shall continue to bear interest until paid.

4.4. Default Rate. Upon the occurrence of any default under this Agreement, all
amounts outstanding under this Agreement, including any interest, fees, or costs
that are not paid when due, will at the option of the Bank bear interest at a
variable rate equal to the Prime Rate plus 2.0 percentage points per annum. This
may result in compounding of interest. This will not constitute a waiver of any
default. “Prime Rate” means the rate of interest publicly announced from time to
time by the Bank as its Prime Rate. The Prime Rate is set by the Bank based on
various factors, including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans. The Bank may price loans to its customers at, above, or below the Prime
Rate. Any change in the Prime Rate shall take effect at the opening of business
on the day specified in the public announcement of a change in the Bank’s Prime
Rate.

5. CONDITIONS

The Bank must receive the following items, in form and content reasonably
acceptable to the Bank, or waive receipt thereof, before it is required to
extend any credit to the Borrower under this Agreement:

5.1. Conditions to First Extension of Credit. Before the first extension of
credit:

(a) Authorizations. Evidence that the execution, delivery and performance by the
Borrower of this Agreement and any instrument or agreement required under this
Agreement have been duly authorized.

(b) Governing Documents. If required by the Bank, a copy of the Borrower’s
organizational documents.

(c) Security Agreement. Signed security agreement covering the collateral that
the Bank requires.

(d) Perfection and Evidence of Priority. Evidence that the security interests
and liens in favor of the Bank in the Cash Collateral Account are valid,
enforceable (except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability), and prior to all others’ rights and interests.

(e) Payment of Fees. Payment of all accrued and unpaid invoiced expenses
incurred by the Bank as required by Section 2.2 or 2.3.

5.2. Conditions to Subsequent Advances. Before each subsequent extension of
credit:

(a) Representations and Warranties. The representations and warranties made by
the Borrower in this Agreement and any other loan documents and in any
certificate, document, or financial statement furnished at any time shall
continue to be true and correct in all material respects, except to the extent
that such representations and warranties expressly relate to an earlier date.

(b) No Material Adverse Change. Subsequent to the date of the Borrower’s most
recent annual financial statements delivered to the Bank, the Borrower has not
incurred any liabilities or obligations, direct or contingent that are
prohibited by this Agreement, and there has not been any material adverse change
in the financial condition of the Borrower.

 

3



--------------------------------------------------------------------------------

(c) Compliance. No event of default or other event that, upon notice or lapse of
time or both would constitute an event of default under this Agreement, shall
have occurred and be continuing, or shall exist after giving effect to the
advance of credit to be made.

6. REPRESENTATIONS AND WARRANTIES

When the Borrower signs this Agreement, the Borrower makes the following
representations and warranties. Each request for issuance of a letter of credit
constitutes a renewal of these representations and warranties as of the date of
the request:

6.1. Formation. The Borrower is duly formed and existing under the laws of the
state where organized.

6.2. Authorization. This Agreement, and any instrument or agreement required
hereunder, are within the Borrower’s powers, have been duly authorized, and do
not conflict with any of its organizational papers.

6.3. Enforceable Agreement. This Agreement is a legal, valid and binding
agreement of the Borrower, enforceable (except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability) against the Borrower in accordance with
its terms, and any instrument or agreement required hereunder, when executed and
delivered, will be similarly legal, valid, binding and enforceable (except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability).

6.4. Good Standing. In each state in which the Borrower does business, it is
properly licensed, in good standing, and, where required, in compliance with
fictitious name statutes, except to the extent failure to maintain such
licensing, good standing or compliance is not reasonably likely to result in a
material adverse effect on the Borrower’s financial condition.

6.5. No Conflicts. This Agreement does not conflict with any law, agreement, or
obligation by which the Borrower is bound, except to the extent any such
conflict is not reasonably likely to result in a material adverse effect on the
Borrower’s financial condition.

6.6. Financial Information. All financial and other information that has been or
will be supplied to the Bank is sufficiently complete to fairly present in all
material respects the Borrower’s financial condition, including all material
contingent liabilities. Since the date of the most recent financial statement
provided to the Bank, there has been no material adverse change in the business
condition (financial or otherwise), operations, properties or prospects of the
Borrower.

6.7. Lawsuits. As of the date hereof, there is no lawsuit, tax claim or other
dispute pending or threatened against the Borrower that, if lost, would
materially impair the Borrower’s financial condition or ability to repay the
Letter of Credit Facility, except as have been disclosed in writing to the Bank.

6.8. Collateral. The Cash Collateral Account is owned by the Borrower free of
any title defects or any liens or interests of others, except those that have
been approved by the Bank in writing.

6.9. Permits, Franchises. The Borrower possesses all permits, memberships,
franchises, contracts and licenses required and all trademark rights, trade name
rights, patent rights and fictitious name rights necessary to enable it to
conduct the business in which it is now engaged, except to the extent failure to
possess all such permits is not reasonably likely to result in a material
adverse effect.

6.10. Other Obligations. The Borrower is not in default on any obligation for
borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation, except as have been disclosed in
writing to the Bank, except to the extent failure to possess all such permits is
not reasonably likely to result in a material adverse effect.

6.11. Tax Matters. As of the date hereof, the Borrower has no knowledge of any
pending assessments or adjustments of its income tax for any year and all
material taxes due have been paid, except as have been disclosed in writing to
the Bank.

 

4



--------------------------------------------------------------------------------

6.12. No Event of Default. There is no event that is, or with notice or lapse of
time or both would be, a default under this Agreement.

6.13. Insurance. The Borrower has obtained, and maintained in effect, the
insurance coverage required in Section 7.6 of this Agreement.

6.14. Employee Benefit Plan. The Borrower is in compliance in all material
respects with the provisions of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and the regulations and published interpretations
thereunder. The Borrower has not engaged in any acts or omissions that would
make the Borrower materially liable to any Plan, to any of its participants, or
to the Internal Revenue Service, under ERISA. Capitalized terms in this
paragraph shall have the meanings defined within ERISA.

6.15. UCC Information. The Borrower was originally formed under the laws of the
State of Washington, and remains a Washington corporation. The Borrower’s
“organizational identification number” for purposes of the UCC is 601414569. The
Borrower’s place of business (or, if the Borrower has more than one place of
business, its chief executive office) is located at the address listed under the
Borrower’s signature on this Agreement.

7. COVENANTS

The Borrower agrees, until no letters of credit remain outstanding and all
Letter of Credit Exposure, Ancillary Credit Exposure and other amounts owing to
the Bank have been repaid in full:

7.1. Use of Proceeds. To use the letters of credit issued under the Letter of
Credit Facility to support insurance needs, to support value-added tax
obligations overseas, to support the Borrower’s shipping arrangement with United
Parcel Service, to support credit card processing liabilities, to support a risk
sharing arrangement with its consumer finance provider, and for other business
purposes.

7.2. Financial Information. To provide as soon as required to be filed, all
10Ks, 10Qs, 8Ks, annual reports, quarterly reports, and other filings or
submittals made to shareholders or to the Securities and Exchange Commission,
and such additional information as requested by the Bank from time to time.
Posting of such filings on the Securities and Exchange Commission website shall
constitute delivery of such filings in compliance with this Section 7.2. If at
any time the Borrower is no longer a publicly held company, the Borrower shall
provide to the Bank the following financial information and statements in form
and content acceptable to the Bank, and such additional information as requested
by the Bank from time to time:

(a) Within 90 days of the fiscal year end, the annual financial statements of
the Borrower, certified and dated by an authorized financial officer. These
financial statements must be audited (with an opinion satisfactory to the Bank)
by a Certified Public Accountant reasonably acceptable to the Bank. The
statements shall be prepared on a consolidated basis.

(b) Within 45 days of the period’s end (including the last period in each fiscal
year), quarterly financial statements of the Borrower, certified and dated by an
authorized financial officer. These financial statements may be
company-prepared. The statements shall be prepared on a consolidated basis.

7.3. Bank as Principal Depository. To maintain the Bank or one of its affiliates
as its principal depository bank, including for the maintenance of business,
cash management, operating and administrative deposit accounts.

7.4. Negative Covenants. Not to, without the Bank’s written consent:

(a) Liquidate or dissolve all or substantially all of the Borrower’s business.

(b) Voluntarily suspend its business.

7.5. Notices to Bank. To promptly notify the Bank in writing of:

(a) Any lawsuit over $250,000 against the Borrower.

 

5



--------------------------------------------------------------------------------

(b) Any substantial dispute between any governmental authority and the Borrower.

(c) Any event of default under this Agreement, or any event that, with notice or
lapse of time or both, would constitute an event of default.

(d) Any material adverse change in the Borrower’s business condition (financial
or otherwise), operations, properties or prospects, or ability to repay the
Letter of Credit Facility.

(e) Any change in the Borrower’s legal name, legal structure, state of
registration, or chief executive office if the Borrower has more than one place
of business.

7.6. Insurance. To maintain insurance that is usual for the Borrower’s business.

7.7. Compliance with Laws. To comply with the laws (including any fictitious or
trade name statute), regulations, and orders of any government body with
authority over the Borrower’s business.

7.8. ERISA Plans. Promptly during each year, to pay and cause any subsidiaries
to pay contributions adequate to meet at least the minimum funding standards
under ERISA with respect to each and every Plan; file each annual report
required to be filed pursuant to ERISA in connection with each Plan for each
year; and notify the Bank within ten (10) days of the occurrence of any
Reportable Event that might constitute grounds for termination of any capital
Plan by the Pension Benefit Guaranty Corporation or for the appointment by the
appropriate United States District Court of a trustee to administer any Plan.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Capitalized terms in this paragraph shall have the meanings
defined within ERISA.

7.9. Books and Records. To maintain adequate books and records.

7.10. Audits. To allow the Bank and its agents to inspect the Borrower’s
properties and examine, audit, and make copies of books and records at any
reasonable time. If any of the Borrower’s properties, books or records are in
the possession of a third party, the Borrower authorizes that third party to
permit the Bank or its agents to have access to perform inspections or audits
and to respond to the Bank’s requests for information concerning such
properties, books and records.

7.11. Perfection of Liens. To help the Bank perfect and protect its security
interest in the Cash Collateral Account, and reimburse it for related costs it
incurs to protect its security interests.

7.12. Cooperation. To take any action reasonably requested by the Bank to carry
out the intent of this Agreement.

8. DEFAULT AND REMEDIES

If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately and without prior notice. In addition, if any event of default
occurs, the Bank shall have all rights, powers and remedies available under any
instruments and agreements required by or executed in connection with this
Agreement, as well as all rights and remedies available at law or in equity. If
an event of default occurs under Section 8.5, then the entire debt outstanding
under this Agreement will automatically be due immediately.

8.1. Failure to Pay. The Borrower fails to make a payment under this Agreement
when due and such failure continues unremedied for five (5) business days.

8.2. Other Bank Agreements. The Borrower or any of the Borrower’s related
entities or affiliates fails to meet the conditions of, or fails to perform
material any obligation under any other agreement the Borrower or any of the
Borrower’s related entities or affiliates has with the Bank or any affiliate of
the Bank.

8.3. Cross-default. Any default occurs under any material agreement in
connection with any credit the Borrower or any of the Borrower’s related
entities or affiliates has obtained from anyone else or that the Borrower or any
of the Borrower’s related entities or affiliates has guaranteed.

 

6



--------------------------------------------------------------------------------

8.4. False Information. The Borrower has given the Bank materially false or
misleading information or representations.

8.5. Bankruptcy. The Borrower files a bankruptcy petition, a bankruptcy petition
is filed against the Borrower, and the case of bankruptcy is filed against the
Borrower and such case is not dismissed within sixty (60) days of the filing of
such petition, or the Borrower makes a general assignment for the benefit of
creditors; provided that the Bank shall not be obligated to issue new letters of
credit or extend or amend existing letters of credit until any such bankruptcy
case is dismissed.

8.6. Receivers. A receiver or similar official is appointed for a substantial
portion of the Borrower’s business, or the business is terminated.

8.7. Lien Priority. The Bank fails to have an enforceable first lien on or
security interest in any property given as security for this Agreement.

8.8. Judgments. Any judgments or arbitration awards are entered against the
Borrower, or the Borrower enters into any settlement agreements with respect to
any litigation or arbitration, in an aggregate amount of $250,000 or more in
excess of any insurance coverage.

8.9. Material Adverse Change. A material adverse change occurs, or is reasonably
likely to occur, in the Borrower’s business condition (financial or otherwise),
operations, properties or prospects, or ability to repay the Letter of Credit
Facility.

8.10. Government Action. Any government authority takes action that the Bank
believes materially adversely affects the Borrower’s financial condition or
ability to repay the Letter of Credit Facility.

8.11. Default under Related Documents. Any default occurs under any guaranty,
subordination agreement, security agreement, deed of trust, mortgage, or other
document required by or delivered in connection with this Agreement and such
default is not timely cured pursuant to the terms of such document, or any such
document is no longer in effect.

8.12. ERISA Plans. Any one or more of the following events occurs with respect
to a Plan of the Borrower subject to Title IV of ERISA, provided such event or
events could reasonably be expected, in the judgment of the Bank, to subject the
Borrower to any tax, penalty or liability (or any combination of the foregoing)
that, in the aggregate, could have a material adverse effect on the financial
condition of the Borrower:

(a) A reportable event shall occur under Section 4043(c) of ERISA with respect
to a Plan.

(b) Any Plan termination (or commencement of proceedings to terminate a Plan) or
the full or partial withdrawal from a Plan by the Borrower or any ERISA
Affiliate.

8.13. Other Breach Under Agreement. The Borrower fails to meet the conditions
of, or fails to perform any obligation under, any term of this Agreement not
specifically referred to in this Article, and such failure continues unremedied
for thirty (30) days; provided that the Bank shall not be obligated to issue new
letters of credit or extend or amend existing letters of credit until any such
default is cured.

9. ENFORCING THIS AGREEMENT; MISCELLANEOUS

9.1. GAAP. Except as otherwise stated in this Agreement, all financial
information provided to the Bank and all financial covenants will be made under
generally accepted accounting principles, consistently applied.

9.2. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Washington. To the extent that the Bank has greater
rights or remedies under federal law, whether as a national bank or otherwise,
this paragraph shall not be deemed to deprive the Bank of such rights and
remedies as may be available under federal law. The Borrower irrevocably
consents to the personal jurisdiction of the state and federal courts located in
the State of Washington in any action brought under this Agreement or any
related loan document, and any action based upon the transactions encompassed by
this Agreement, whether or not based in contract. Venue of any such action shall
be

 

7



--------------------------------------------------------------------------------

laid in King County, Washington, unless some other venue is required for the
Bank to fully realize upon the assets of the Borrower, or any collateral or
guaranties.

9.3. Successors and Assigns. This Agreement is binding on the Borrower’s and the
Bank’s successors and assignees. The Borrower agrees that it may not assign this
Agreement without the Bank’s prior consent. The Bank may sell participations in
or assign the Letter of Credit Facility, and may exchange information about the
Borrower (including, without limitation, any information regarding any hazardous
substances) with actual or potential participants or assignees. If a
participation is sold or the Letter of Credit Facility is assigned, the
purchaser will have the right of set-off against the Borrower.

9.4. Dispute Resolution Provision. This paragraph, including the subparagraphs
below, is referred to as the “Dispute Resolution Provision.” This Dispute
Resolution Provision is a material inducement for the parties entering into this
Agreement.

(a) This Dispute Resolution Provision concerns the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including but not limited to controversies or claims that arise
out of or relate to: (i) this Agreement (including any renewals, extensions or
modifications); or (ii) any document related to this Agreement (collectively a
“Claim”). For the purposes of this Dispute Resolution Provision only, the term
“parties” shall include any parent corporation, subsidiary or affiliate of the
Bank involved in the servicing, management or administration of any obligation
described or evidenced by this Agreement.

(b) At the request of any party to this Agreement, any Claim shall be resolved
by binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”). The Act will apply even though this Agreement provides
that it is governed by the law of a specified state.

(c) Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this Dispute Resolution Provision. In the event of any
inconsistency, the terms of this Dispute Resolution Provision shall control. If
AAA is unwilling or unable to (i) serve as the provider of arbitration or
(ii) enforce any provision of this arbitration clause, the Bank may designate
another arbitration organization with similar procedures to serve as the
provider of arbitration.

(d) The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
state specified in the governing law section of this Agreement. All Claims shall
be determined by one arbitrator; however, if Claims exceed Five Million Dollars
($5,000,000), upon the request of any party, the Claims shall be decided by
three arbitrators. All arbitration hearings shall commence within ninety
(90) days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award. The arbitration award may be submitted to
any court having jurisdiction to be confirmed and have judgment entered and
enforced.

(e) The arbitrator(s) will give effect to statutes of limitation in determining
any Claim and may dismiss the arbitration on the basis that the Claim is barred.
For purposes of the application of any statutes of limitation, the service on
AAA under applicable AAA rules of a notice of Claim is the equivalent of the
filing of a lawsuit. Any dispute concerning this arbitration provision or
whether a Claim is arbitrable shall be determined by the arbitrator(s), except
as set forth at subparagraph (h) of this Dispute Resolution Provision. The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this Agreement.

(f) This paragraph does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act

 

8



--------------------------------------------------------------------------------

in a court of law to obtain an interim remedy, such as but not limited to,
injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies.

(g) The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration.

(h) Any arbitration or trial by a judge of any Claim will take place on an
individual basis without resort to any form of class or representative action
(the “Class Action Waiver”). Regardless of anything else in this Dispute
Resolution Provision, the validity and effect of the Class Action Waiver may be
determined only by a court and not by an arbitrator. The parties to this
Agreement acknowledge that the Class Action Waiver is material and essential to
the arbitration of any disputes between the parties and is nonseverable from the
agreement to arbitrate Claims. If the Class Action Waiver is limited, voided or
found unenforceable, then the parties’ agreement to arbitrate shall be null and
void with respect to such proceeding, subject to the right to appeal the
limitation or invalidation of the Class Action Waiver. The Parties acknowledge
and agree that under no circumstances will a class action be arbitrated.

(i) By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
Furthermore, without intending in any way to limit this Agreement to arbitrate,
to the extent any Claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim. This waiver of jury trial shall remain in effect even if the Class Action
Waiver is limited, voided or found unenforceable. WHETHER THE CLAIM IS DECIDED
BY ARBITRATION OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.

9.5. Severability; Waivers. If any part of this Agreement is not enforceable,
the rest of the Agreement may be enforced. The Bank retains all rights, even if
it makes a loan after default. If the Bank waives a default, it may enforce a
later default. Any consent or waiver under this Agreement must be in writing.

9.6. Attorneys’ Fees. The Borrower shall reimburse the Bank for any reasonable
out-of-pocket costs and attorneys’ fees incurred by the Bank in connection with
the enforcement or preservation of any rights or remedies under this Agreement
and any other documents executed in connection with this Agreement, and in
connection with any amendment, waiver, “workout” or restructuring under this
Agreement. In the event of a lawsuit or arbitration proceeding, the prevailing
party is entitled to recover out-of-pocket costs and reasonable attorneys’ fees
incurred in connection with the lawsuit or arbitration proceeding, as determined
by the court or arbitrator. In the event that any case is commenced by or
against the Borrower under the Bankruptcy Code (Title 11, United States Code) or
any similar or successor statute, the Bank is entitled to recover costs and
reasonable attorneys’ fees incurred by the Bank related to the preservation,
protection, or enforcement of any rights of the Bank in such a case. As used in
this paragraph, “attorneys’ fees” includes the allocated costs of the Bank’s
in-house counsel.

9.7. Set-Off.

(a) In addition to any rights and remedies of the Bank provided by law, upon the
occurrence and during the continuance of any event of default under this
Agreement, the Bank is authorized, at any time, to set off and apply any and all
Deposits of the Borrower held by the Bank against any and all Obligations owing
to the Bank. The set-off may be made irrespective of whether or not the Bank
shall have made demand under this Agreement or any guaranty, and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable Deposits.

(b) The set-off may be made without prior notice to the Borrower or any other
party, any such notice being waived by the Borrower to the fullest extent
permitted by law. The Bank agrees promptly to notify the Borrower after any such
set-off and application; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.

 

9



--------------------------------------------------------------------------------

(c) For the purposes of this paragraph, “Deposits” means any deposits (general
or special, time or demand, provisional or final, individual or joint) and any
instruments owned by the Borrower that come into the possession or custody or
under the control of the Bank. “Obligations” means all obligations, now or
hereafter existing, of the Borrower to the Bank under this Agreement and under
any other agreement or instrument executed in connection with this Agreement,
and the obligations to the Bank.

9.8. One Agreement. This Agreement and any related security or other agreements
required by this Agreement, collectively:

(a) represent the sum of the understandings and agreements between the Bank and
the Borrower concerning the Letter of Credit Facility;

(b) replace any prior oral or written agreements between the Bank and the
Borrower concerning the Letter of Credit Facility; and

(c) are intended by the Bank and the Borrower as the final, complete and
exclusive statement of the terms agreed to by them.

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a “promissory note” or a “note” executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.

9.9. WASHINGTON NOTICE. ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, TO
EXTEND CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT
ENFORCEABLE UNDER WASHINGTON LAW.

9.10. Indemnification. The Borrower will indemnify and hold the Bank harmless
from any loss, liability, damages, judgments, and costs of any kind relating to
or arising directly or indirectly out of (a) this Agreement or any document
required hereunder, (b) any credit extended or committed by the Bank to the
Borrower hereunder, and (c) any litigation or proceeding related to or arising
out of this Agreement, any such document, or any such credit, except to the
extent any such loss, liability, damage, judgment or cost is a result of bad
faith, gross negligence, or willful misconduct of the Bank, its parent, any of
its subsidiaries or any of their directors, officers, employees, agents,
successors, attorneys, or assigns. This indemnity includes but is not limited to
attorneys’ fees (including the allocated cost of in-house counsel). This
indemnity extends to the Bank, its parent, subsidiaries and all of their
directors, officers, employees, agents, successors, attorneys, and assigns. This
indemnity will survive repayment of the Borrower’s obligations to the Bank. All
sums due to the Bank hereunder shall be obligations of the Borrower, due and
payable immediately without demand.

9.11. Notices. Unless otherwise provided in this Agreement or in another
agreement between the Bank and the Borrower, all notices required under this
Agreement shall be personally delivered or sent by first class mail, postage
prepaid, or by overnight courier, to the addresses on the signature page of this
Agreement, or sent by facsimile to the fax numbers listed on the signature page,
or to such other addresses as the Bank and the Borrower may specify from time to
time in writing. Notices and other communications shall be effective (i) if
mailed, upon the earlier of receipt or five (5) days after deposit in the U.S.
mail, first class, postage prepaid, (ii) if telecopied, when transmitted, or
(iii) if hand-delivered, by courier or otherwise (including telegram, lettergram
or mailgram), when delivered.

9.12. Headings. Article and paragraph headings are for reference only and shall
not affect the interpretation or meaning of any provisions of this Agreement.

9.13. Borrower Information; Reporting to Credit Bureaus. The Borrower authorizes
the Bank at any time to verify or check any information given by the Borrower to
the Bank, check the Borrower’s credit references and obtain credit reports. The
Borrower agrees that the Bank shall have the right at all times to disclose and
report to credit reporting agencies and credit rating agencies such information
pertaining to the Borrower and/or all guarantors as is consistent with the
Bank’s policies and practices from time to time in effect.

 

10



--------------------------------------------------------------------------------

9.14. Termination of Agreement. All obligations of the Borrower under this
Agreement shall remain in full force and effect until (a) the Bank has no
further obligation to issue letters of credit under the Letter of Credit
Facility, (b) (i) no letters of credit issued by the Bank for the account of the
Borrower remain outstanding or (ii) each outstanding letter of credit issued by
the Bank is backstopped by a letter of credit satisfactory to the Bank in its
sole discretion and (c) all amounts payable to the Bank under this Agreement,
including all interest, fees and indemnifications, have been paid in full; at
which time all obligations of both the Bank and the Borrower under this
Agreement shall terminate, and all security interests held by the Bank shall be
deemed released.

9.15. Counterparts. This Agreement may be executed in as many counterparts as
necessary or convenient, and by the different parties on separate counterparts
each of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same agreement.

This Agreement is executed as of the date stated at the top of the first page.

 

Bank:           Borrower:     BANK OF AMERICA, N.A.     NAUTILUS, INC. By  
/S/    MICHAEL SNOOK             By   /S/     KENNETH FISH           Michael
Snook, Senior Vice President       Kenneth Fish, Chief Financial Officer

 

Address where notices to the Bank are to be sent:    Address where notices to
the Borrower are to be sent: Oregon Commercial Banking    16400 SE Nautilus
Drive 121 SW Morrison St., Suite 1700    Vancouver, WA 98683 Portland, OR 97204
   Attention: Kenneth Fish Attention: Michael Snook    Telephone: (360) 859-5913
Telephone: (503) 795-6426    Telefacsimile: (360) 859-5913 Telefacsimile:
(503) 795-6389     

Federal law requires Bank of America, N.A. (the “Bank”) to provide the following
notice. The notice is not part of the foregoing agreement or instrument and may
not be altered. Please read the notice carefully.

USA PATRIOT ACT NOTICE

Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a loan.
The Bank will ask for the Borrower’s legal name, address, tax ID number or
social security number and other identifying information. The Bank may also ask
for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.

 

11